DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19−20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse during an interview with Robert Fish on 8/19/22.
Drawings
Figures 26 and 27 are objected to. Examiner and Applicant’s representative discussed issues with figures 26 and 27 during an interview conducted on 8/19/22. Due to system limitations, the text on the figures is illegible. Applicant may call Examiner with any additional questions.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−10, 12−14, and 16−18 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 6,655,631 to Austen-Brown, or alternately rejected under 35 USC 103 as being unpatentable over Austen-Brown in view of US Pre-Grant Publication No. 2020/0354046 to Knoll et al. (“Knoll”).
Regarding claim 1, Austen-Brown teaches an aircraft capable of carrying at least 400 pounds of payload, comprising:
a main body;
a first variable pitch rotor (tiltmotor 2 for claims 7−8, tiltmotor 1 for all other dependent claims), a second variable pitch rotor (tiltmotor 4), a third variable pitch rotor (tiltmotor 1 for claims 7−8, tiltmotor 2 for all other dependent claims), and a fourth variable pitch rotor (tiltmotor 3) (col. 3 lines 28−30), with each of the rotors being independently driven by at least one torque-producing source (engines 13−16 and emergency electric motors 19a−d);
wherein each of the first variable pitch rotor, the second variable pitch rotor, the third variable pitch rotor, and the fourth variable pitch rotor provide sufficient thrust such that the aircraft is capable of controlled vertical takeoff and landing, even if only three of the variable pitch rotors are operational (col. 2 lines 59−61).
Each of the first, second, third, and fourth variable pitch rotors are considered to be variable speed rotors, in that each features an emergency motor (19a−d) allowing for driving the rotors at different speeds than its standard speed, as well as clutches (18a−d) enabling each rotor to be stopped completely during flight.
Alternatively, Knoll teaches a VTOL aircraft having variable speed, variable pitch rotors 20 (Knoll para. [0019]). It would have been obvious to one of ordinary skill in the art at the time of filing to design the aircraft of Austen-Brown to include variable speed, variable pitch rotors as taught by Knoll, since the variable speed rotors can be controlled so as to avoid resonance of the aircraft (Knoll Abstract), thereby reducing wear and prolonging the service life and safety of the aircraft.
Regarding claim 2, both Austen-Brown and Austen-Brown in view of Knoll teach a first wing 56 (fig. 13) mechanically coupled to the main body.
Regarding claim 3, both Austen-Brown and Austen-Brown in view of Knoll teach a second wing mechanically coupled to the main body (the main wing, shown forward of first wing 56 in fig. 13).
Regarding claim 4, both Austen-Brown and Austen-Brown in view of Knoll teach that the first wing is configured to pivot relative to the main body (fig. 13).
Regarding claim 5, both Austen-Brown and Austen-Brown in view of Knoll teach that the first and second variable pitch rotors are opposite each other across an envelope containing a center of gravity (fig. 21b) and wherein the first and second variable pitch rotors are collectively capable of providing all the thrust required to enable the aircraft to accomplish controlled vertical takeoff and landing (where each provides “0.5 lift” in the figure).
Regarding claim 6, both Austen-Brown and Austen-Brown in view of Knoll teach a tilt mechanism configured to tilt the first variable pitch rotor by at least 80 degrees (cf. figs. 1 and 2).
Regarding claim 7, both Austen-Brown and Austen-Brown in view of Knoll teach that the first (2) and the second (4) variable pitch rotors are to the port side and the third (1) and the fourth (3) variable pitch rotors are to the starboard side of the main body (fig. 8), and wherein the first and second variable pitch rotors are configured to rotate a first direction (i.e. rotating CCW in fig. 21a).
Regarding claim 8, both Austen-Brown and Austen-Brown in view of Knoll teach that the third and fourth variable pitch rotors are configured to rotate in a second direction, and wherein the second direction is opposite the first direction (i.e. rotating CW in fig. 21a).
Regarding claim 9, both Austen-Brown and Austen-Brown in view of Knoll teach that the first variable pitch rotor is configured to provide rotor cyclic control (col. 3 lines 27−29).
Regarding claim 10, both Austen-Brown and Austen-Brown in view of Knoll teach that the first variable pitch rotor comprises rigid blades and a hub configured to apply a mast moment to the aircraft (col. 3 lines 34−37, where propeller RPM being used to balance gyroscopic forces implies that the propellers are rigid blades connected to a hub which is configured to transmit their moments to the aircraft).
Regarding claim 12, both Austen-Brown and Austen-Brown in view of Knoll teach that the aircraft comprises no more than four variable pitch rotors (fig. 1).
Regarding claim 13, both Austen-Brown and Austen-Brown in view of Knoll teach that the first torque-producing source is a first electric motor (19a).
Regarding claim 14, both Austen-Brown and Austen-Brown in view of Knoll teach a gear reduction system (labeled “ENG G/BOX” in fig. 14) operationally coupling the first variable pitch rotor and the first electric motor.
Regarding claim 16, both Austen-Brown and Austen-Brown in view of Knoll teach that the first variable pitch rotor is configured to operate at an RPM level less than 60% of a maximum rotor RPM level (cf. figs. 21a and 21b, which show two of the rotors operating to provide either 25% or 50% of the required lift, with lift being proportional to rotor RPM, such that the rotors can operate at an RPM which is half of a higher operable RPM value).
Regarding claims 17−18, both Austen-Brown and Austen-Brown in view of Knoll teach that an electronics flight control system is configured to command controlled flight of the aircraft even if only three of the rotors are operational using vehicle attitude data (where Austen-Brown teaches controlled flight with only three rotors operational as discussed above, where controlled flight requires controlled attitude, which in return requires use of vehicle attitude data) and without using discrete switching of states (where a state of the aircraft, such as whether the aircraft is in manual or automatic control, does not need to switch when the state is automatic control and a rotor fails).
Claim 15 is rejected under 35 USC 103 as being unpatentable over either Austen-Brown or Austen-Brown in view of Knoll.
Regarding claim 15, both Austen-Brown and Austen-Brown in view of Knoll fail to teach that the first variable pitch rotor is driven by each of the first electric motor and at least a second electric motor through the gear reduction system. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a second motor and gear reduction system parallel to the first motor, since such motors operate at a much higher RPM, and using parallel electric motors driving a gearbox is an efficient way to provide the needed rotor RPM with the additional benefit of providing redundancy for the motors.
Claim 11 is rejected under 35 USC 103 as being unpatentable over either Austen-Brown in view of US Pre-Grant Publication No. 2018/0346111 to Karem et al. (“Karem”) or Austen-Brown and Knoll in view of Karem.
Regarding claim 11, both Austen-Brown and Austen-Brown in view of Knoll fail to teach rotor blades with individual blade control. Karem teaches a VTOL aircraft having variable pitch rotors which comprise rotor blades with individual blade control. It would have been obvious to one of ordinary skill in the art at the time of filing to design the VTOL of either Austen-Brown or Austen-Brown in view of Knoll to incorporate individual blade control in order to provide the VTOL with greater maneuverability (Karem Abstract). 
Allowable Subject Matter
No allowable subject matter is being indicated at this time. Examiner encourages Applicant to consider incorporating some of the details in Specification paragraphs [0082]−[0088] into the claims to potentially overcome Austen-Brown, although further search and consideration may be required by Examiner to determine allowability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./               Examiner, Art Unit 3642                                                                                                                                                                                         

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/26/2022